         Case 4:20-cr-00041-BMM Document 60 Filed 12/04/20 Page 1 of 1




                    IN THE UNITED STATES OF AMERICA
                        THE DISTRICT OF MONTANA

                                        )
 UNITED STATES OF AMERICA               )
                                        )       Case No. CR 20-41-GF-BMM
                        Plaintiff,      )
                                        )
 vs.                                    )
                                        )             ORDER
 JOSE MEDINA                            )
                         Defendant.     )
                                        )
                                        )
                                        )

        Upon the motion of the Defendant and good cause being shown, it is hereby

ordered that the Defendant and his counsel may appear at the change of plea

hearing by video. Defense counsel will contact the Clerk of Court to make the

arrangements for a video appearance.

       Dated this 4th day of December, 2020.
